UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

nk ee eee ee ee ee xX
: 19¢ev5243 (DLC)
VIRGIN ORBIT, LLC (As Successor to
Virgin Galactic, LLC), : ORDER
Plaintiff,
— Uo
ONEWEB, LTD., LL non errema
. wei fa. ste! *
Defendant. :
. y AY F 4
* LL wee a
ee ee ee ee ee ee i i Oe x
DENISE COTE, District Judge: (20 2s

 

 

 

 

 

IT IS HEREBY ORDERED that the April 17, 2020 final pretrial
conference is rescheduled to April 14, 2020 at 10 a.m. in
Courtroom 18B, 500 Pearl Street.

Dated: New York, New York
January 27, 2020

cate Yo

NISE COTE
United st tes District Judge

 
